DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/203477, filed on 01/28/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 and 02/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a light emitting device comprising: 
a base comprising: 
a main body, and 
a frame disposed on an upper surface of the main body; 
one or more laser elements disposed on the upper surface of the main body and positioned inward of the frame; and 
a cover comprising: 

a light transmissive portion that is fixed to the support member and that is disposed so as to close the opening;
wherein a first interface, between the light transmissive portion and the support member, is located inward of and lower than a second interface, between the support member and the frame, and 
wherein a portion of the support member that extends at least from an outermost end of the first interface to an innermost end of the second interface has a constant thickness.

US Patent No. 9,746,160 (“Kozuru”), US PG Pub 2016/0306265 (“Riel”), US PG Pub 2014/0197528 (“Nagata”), US PG Pub 2014/0042482 (“Kim”) and US PG Pub 2012/0091500 (“Matoba”) are examples of relevant references in the art. Kozuru and Nagata are particularly relevant as they disclose light transmissive portions attached to support members at heights lower than that of a connection point between the support members and a surrounding frame. The references do not disclose, or suggest, all limitations claimed by Applicant. For example, they do not disclose a constant thickness for specific portions of the support members as required by Applicant. 
A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 2-19 depend on Claim 1 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818